DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/12/2021 has been entered. Claims 1-10, 12-14, 16-20 are pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The recitation in claim 17 of “the game system of claim 18” is of improper dependent form because dependent claim 17 should contain a reference to a claim previously set forth (claim 17 should be dependent on a previous claim). The recitation in claim 18 of “”the game system of claim 17” is of improper dependent form because claim 17 is dependent on claim 18, and claim 18 is dependent on claim 17 (neither of claims 17 and 18 are dependent on an independent claim). 
 	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The recitations in claims 3 and 16 of “the full spaces are rectangular” is directed to new matter because the recited limitation is not supported by applicant’s originally filed disclosure (claims, specification, drawings filed 12/22/2016). Applicant’s specification (Para. 0048) discloses: “the full spaces 118 are substantially square, incorporating an area of about 89 millimeters by about 89 millimeters (3-1/2 inches by about 3-1/2 inches).” Applicant’s disclosure does not disclose the recitation in claim 3 of “the full spaces are rectangular” and therefore the recited limitation is directed to new matter.

Claim Objections
Claims 18-19 are objected to because of the following informalities:  
Applicant elected apparatus claims 1-18 in the response to election/restriction requirement filed 03/20/2019. Claims 19-20 are withdrawn as being directed to a non-elected invention and therefore the status identifiers for claims 19-20 should be changed to --withdrawn-- or --withdrawn --currently amended--. The current status of all of the claims in the application, including any previously canceled or withdrawn claims, must be given. Status is indicated in a parenthetical expression following the claim number by one of the following status identifiers: (original), (currently amended), (previously presented), (canceled), (withdrawn), (new), or (not entered). The status identifier (withdrawn – currently amended) is also acceptable for a withdrawn claim that is being currently amended.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 14  are rejected under 35 U.S.C. 102(a)(1) as anticipated by Berger (USPN 3406975).

 	Regarding claim 1, Berger (Figures 1) teaches a game system relating to multi-player card games, the game system including: a first game-board module (Fig. 1, Part No. 1) including a plurality of peripheral edges, the plurality of peripheral edges containing at least one first module abuttable edge configured to be placeable in abutment with at least one other abuttable edge of the game system (Col. 2, Lines 1-18), a first module first surface having indicia/printed matter thereon , positional pieces (Col. 2, Lines 1-18), and a second game board module (2) including a plurality of peripheral edges, the plurality of peripheral edges containing at least one second module abuttable edge configured to be placeable in abutment with at least one other abuttable edge of the game system (See Fig. 1) (Col. 2, Lines 1-18), a second module second surface having indicia/printed matter thereon; wherein the first module abuttable edge and the second module abuttable edge form indicia/printed matter when abutted.
 	It is noted that the structural limitation(s) of claim 1 are “a first game board module,” and “a second game-board module,” having surfaces and peripheral edges and the prior art teaches the claimed structural limitations. The claimed recitations of “a plurality of full spaces each of the plurality of spaces defining a positional piece location region, the plurality of full spaces arranged in rows, and a plurality of half spaces, each of the plurality of half-spaces defining one half of a positional piece location region, the plurality of half spaces contiguous with the at least one first module abuttable edge” and “a plurality of half spaces, each of the plurality of half spaces defining one half of a positional piece location region, the plurality of half3PATENT Attorney Docket No.: 694-iGuarinospaces contiguous with the at least one second module abuttable edge” are directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship and the functional relationship must be new and unobvious. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated (See: Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404)), and the functional relationship between printed matter and associated product (or process) must be new and unobvious. Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. An example in which a product merely serves as a support would occur for a deck of playing cards having images on each card. See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan, the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn," "identify and distinguish one deck of cards from another," and "enable the card to be traded and blind drawn." However, the court found that these functions do not pertain to the structure of the apparatus and where instead drawn to the method or process of playing a game. In the instant case, there is no new feature of physical structure and no new relation of printed matter (a plurality of full spaces and a plurality of half surfaces) to physical structure (a game board module) so that the printed matter does not patentably distinguish the claimed apparatus from the prior art and is not given patentable weight (See: Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955); MPEP 2111.05, Part B).
 	The examiner notes that the claim recitation of “a game system relating to multi-player card games” does not structurally distinguish the claimed apparatus from the prior art of Berger because the recited limitation is directed to the intended use of the 
 

	Regarding claims 2-6, Berger (Figures 1) teaches a first module first surface having indicia/printed matter thereon, positional pieces (Col. 2, Lines 1-18), and a second module second surface having indicia/printed matter thereon; wherein the first module abuttable edge and the second module abuttable edge form indicia/printed matter when abutted.
	It is noted that the structural limitation(s) of claims 2-6 are “a first game board module” and “a second game-board module” having surfaces and peripheral edges and the prior art teaches the claimed structural limitations. The recitation in claim 2 of “the rows are in a contiguous relationship,” the recitation in claim 3 of “the plurality of full spaces of a row are arranged in a staggered relationship with respect to the plurality of full spaces of an adjacent row; and the full spaces are rectangular,” the recitation in claim 4 of “at least one command zone,” the recitation in claim 5 of “the at least one command zone is located within the plurality of full spaces; and the at least one command zone adjoins at least one of the peripheral edges,” and the recitation in claim 6 of “the first game-board module and the second game-board module further includes at least one neutral-zone half-space within the plurality of half spaces,” are directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship and the functional relationship must be new and unobvious. In the instant case, there is no new feature of physical structure and no new relation of printed matter (the indicia in different forms/shapes) to physical structure (a game board module) so that the printed matter does not patentably distinguish the claimed apparatus from the prior art and is not given patentable weight (See: Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955); MPEP 2111.05, Part B).


	Regarding claims 7-8, Berger (Figures 1) teaches each abuttable edge of the game-board module includes an edge length (See fig. 1) (Col. 2, Lines 1-18); and the at least one neutral-zone half-space is located near a midpoint of the edge length (Col. 2, Lines 1-18).
	It is noted that the structural limitation(s) of claims 7-8 are “a first game board module” and “a second game-board module” having surfaces and peripheral edges and the prior art teaches the claimed structural limitations. The recitation in claim 7 of “the at least one neutral-zone half-space is located near a midpoint of the edge length,” and the recitation in claim 8 of “the neutral-zone half-space is configured to form at least one neutral-zone full-space when the abuttable edge is abutted with the at least one other abuttable edge of the game system” is directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship and the functional relationship must be new and unobvious. In the instant case, there is no new feature of physical structure and no new relation of printed matter (the indicia in different forms/shapes) to physical structure (a game board module) so that the printed matter does not patentably distinguish the claimed apparatus from the prior art and is not given patentable weight (See: Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955); MPEP 2111.05, Part B).


	Regarding claim 14, Berger (Figures 1) teaches a game system relating to multi-player card games, the game system including: a first game-board module (Fig. 1, Part No. 1) (Col. 2, Lines 1-18), and a second game board module (2) including a plurality of peripheral edges; wherein the first module abuttable edge and the second module abuttable edge form indicia/printed matter when abutted.
	It is noted that the recitation in claim 14 of “thematic indicia graphically depicting at least one theme related to the multi-player card game” are directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship and the functional relationship must be new and unobvious. In the instant case, there is no new feature of physical structure and no new relation of printed matter (the indicia in different forms/shapes) to physical structure (a game board module) so that the printed matter does not patentably distinguish the claimed apparatus from the prior art and is not given patentable weight (See: Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955); MPEP 2111.05, Part B).

Claims 9-10, 12-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Berger in view of Holden (U.S. P.G.-Pub. No. 2007/0102881).

	Regarding claim 9, Berger (Figures 1) teaches the game-board module further includes a plurality of planar sections (Fig. 1, Part No. 1 ,2 , 3, 4, 5, 6) joined together such that the sections can be folded so as to overlie one another or unfolded to lie in a common plane (Col. 2, Lines 1-18).
	It is noted that the recitation in claim 9 of “when folded, a portion of the full spaces form at least one set of half spaces; and the at least one set of half spaces are contiguous with the at least one new abuttable edge and are configured to form a set of full spaces when abutted with atleast one other abuttable edge of the game system” is directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship and the functional relationship must be new and unobvious. In the instant case, there is no new feature of physical structure and no new relation of printed matter (the indicia in different forms/shapes) to physical structure (a game board module) so that the printed matter does not patentably distinguish the claimed apparatus from the prior art and is not given patentable weight (See: Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955); MPEP 2111.05, Part B).
 	Berger does not teach a plurality of planar sections hingedly joined together.
 	Holden (Figures 1-8) teaches a plurality of planar sections hingedly joined together (Para. 0012, 0017).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Berger with a plurality of planar sections hingedly joined together as taught by Berger as a means of holding the two sides of a game board together and allowing for rotation from a closed position to an open position and vice versa (Holden: Para. 0012).


	Regarding claim 10, Berger (Figures 1) teaches the game-board module further includes a plurality of planar sections (Fig. 1, Part No. 1 ,2 , 3) joined together such that the sections can be folded so as to overlie one another or unfolded to lie in a substantially common plane (Col. 2, Lines 1-18).
 	Berger does not teach the game-board modules are permanently joined together.
	Holden (Figures 1-8) teaches the game-board modules are permanently joined together (Para. 0012, 0017).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Berger with the game-board modules are permanently joined together as taught by Berger as a means of holding the two sides of a game board together and allowing for rotation from a closed position to an open position and vice versa (Holden: Para. 0012).


	Regarding claim 12, the modified Berger (Figures 1) teaches a leaflet module (Fig. 1, Part No. 4) including a plurality of peripheral leaflet edges, the plurality of peripheral leaflet edges containing at least one abuttable edge configured to be placeable in abutment with at least one other abuttable edge of the game system, and a first leaflet surface (Col. 2, Lines 1-18).
	It is noted that the recitation in claim 12 of “a first leaflet surface having depicted thereon a third plurality of full spaces each one identifying a positional piece location, the third plurality of full spaces arranged in rows, and a third plurality of half leaflet spaces, each one identifying one half of a positional piece location, the third plurality of half leaflet spaces contiguous with the at least one abuttable edge of the leaflet module and configured to form a group of full spaces when the abuttable edge of the leaflet module is abutted with at least one other abuttable edge of the game system” is directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship and the functional relationship must be new and unobvious. In the instant case, there is no new feature of physical structure and no new relation of printed matter (the indicia in different forms/shapes) to physical structure (a game board module) so that the printed matter does not patentably distinguish the claimed apparatus from the prior art and is not given patentable weight (See: Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955); MPEP 2111.05, Part B).


	Regarding claim 13, the modified Berger (Figures 1) teaches a leaflet module (Fig. 1, Part No. 4) including a plurality of peripheral leaflet edges, the plurality of peripheral leaflet edges containing at least one abuttable edge configured to be placeable in abutment with at least one other abuttable edge of the game system (Col. 2, Lines 1-18).
 	The modified Berger does not teach the game-board modules and the leaflet modules are permanently joined together.
	Holden (Figures 1-8) teaches the game-board modules and the leaflet modules are permanently joined together (Para. 0012, 0017).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Berger with the game-board modules and the leaflet modules are permanently joined together as taught by Holden as a means of holding the sides of a game board together and allowing for rotation from a closed position to an open position and vice versa (Holden: Para. 0012).


	Regarding claim 16, Berger (Figures 1) teaches a game system relating to multi-player card games, the game system including: a game-board module (Fig. 1, Part No. 1) including a plurality of peripheral edges, the plurality of peripheral edges containing at least one abuttable edge configured to be placeable in abutment with at least one other abuttable edge of the game system (Col. 2, Lines 1-18), a first surface having indicia/printed matter depicted thereon; wherein each abuttable edge of the game-board module includes an edge length (See fig. 1); wherein the game-board module further includes a plurality of planar sections (Fig. 1, Part No. 3, 4)  joined together such that the sections can be folded so as to overlie one another or unfolded to lie in a common plane; further including a second surface (Fig. 1, Part No. 4) having indicia/printed matter depicted thereon; further including a leaflet module (Fig. 1, Part No. 5) including a plurality of peripheral leaflet edges, the plurality of peripheral leaflet edges containing at least one abuttable edge configured to be placeable in abutment with at least one other abuttable edge of the game system (Col. 2, Lines 1-18), a first leaflet surface having indicia/printed matter depicted thereon (Col. 2, Lines 1-18).
 	It is noted that the structural limitation(s) of claim 16 are “a game-board module,” “at least one other abuttable edge of the game system,” “a leaflet module” having surfaces and peripheral edges and the prior art teaches the claimed structural limitations. It is noted that the recitations in claim 16 of “a plurality of full spaces each of the plurality of full spaces identifying a positional piece location, the plurality of full spaces arranged in rows, and a plurality of half spaces, each of the plurality of half spaces identifying one half of a positional piece location, the plurality of half spaces contiguous with the at least one abuttable edge and configured to form full spaces when the abuttable edge is abutted with atleast one other abuttable edge of the game system; wherein the rows are in a contiguous relationship; wherein the plurality of full spaces of a row are arranged in a staggered relationship with respect to the plurality of full spaces of an adjacent row; wherein the full spaces are rectangular; further including first distinctive indicia defining at least one command zone within the plurality of full spaces; wherein the at least one command zone adjoins at least one of the peripheral edges; further including second distinctive indicia defining at least one neutral-zone half- space within the plurality of half spaces,” “the at least one neutral-zone half-space is located near a midpoint of the edge length; wherein the at least one neutral-zone half-space is configured to form at least one neutral-zone full-space when the abuttable edge is abutted with the at least one other abuttable edge of the game system,” “when folded, a portion of the full spaces form at least one set of half spaces; the at least one set of half spaces are contiguous with the at least one new abuttable edge and are configured to form a set of full spaces when abutted with at least one other abuttable edge of the game system,” “a second plurality of full spaces each of the second plurality of full spaces identifying a positional piece location, the second plurality of full spaces are arranged in rows, and a second plurality of half spaces, each of the second plurality of half spaces identifying one half of a positional piece location, the plurality of half spaces contiguous with the at least one abuttable edge and configured to form a set of full spaces when the abuttable edge is abutted with at least one other abuttable edge of the game system,” and “a third plurality of full spaces each of the third plurality of full spaces identifying a positional piece location, the third plurality of full spaces arranged in rows, and a third plurality of half leaflet spaces, each of the third plurality of half spaces identifying one half of a positional piece location, the third plurality of half leaflet spaces contiguous with the at least one abuttable edge of the leaflet module and configured to form a group of full spaces when the abuttable edge of the leaflet module is abutted with at least one other abuttable edge of the game system; wherein each of the full spaces of the game system is about 89 millimeters square; and further including thematic indicia graphically depicting at least one theme related to the multi-player card game” are directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship and the functional relationship must be new and unobvious. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated (See: Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404)), and the functional relationship between printed matter and associated product (or process) must be new and unobvious. Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. An example in which a product merely serves as a support would occur for a deck of playing cards having images on each card. See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan, the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn," "identify and distinguish one deck of cards from another," and "enable the card to be traded and blind drawn." However, the court found that these functions do not pertain to the structure of the apparatus and where instead drawn to the method or process of playing a game. In the instant case, there is no new feature of physical structure and no new relation of printed matter (a plurality of full spaces and a plurality of half surfaces) to physical structure (a game board module) so that the printed matter does not patentably distinguish the claimed apparatus from the prior art and is not given patentable weight (See: Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955); MPEP 2111.05, Part B).
 	It is noted that the claim recitation of “a game system relating to multi-player card games” does not structurally distinguish the claimed apparatus from the prior art of Berger because the recited limitation is directed to the intended use of the claimed apparatus.
 	Berger does not teach a plurality of planar sections hingedly joined together.
	Holden (Figures 1-8) teaches a plurality of planar sections hingedly joined together (Para. 0012, 0017).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Berger with a plurality of planar sections hingedly joined together as taught by Berger as a means of holding the two sides of a game board together and allowing for rotation from a closed position to an open position and vice versa (Holden: Para. 0012). If there is any doubt with the examiner’s interpretation regarding the printed matter, the examiner notes that it would have been obvious to one of ordinary skill in the art to provide the printed matter as claimed as it is known to use desired printed matter for game features.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Berger in view of Holden, further in view of Pompei (U.S. P.G.-Pub. No. 2011/0101611).

	Regarding claim 17, the modified Berger (Figure 1) a game system, the game system including: a game-board module (Fig. 1, Part No. 1) including a plurality of peripheral edges.
 	The modified Berger does not teach set of instructions; and wherein the game system is arranged as a kit.
 	Pompei (Figures 1-14) teaches set of instructions; and wherein the game system is arranged as a kit (see figure 8) (Para. 0023)
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Berger with set of instructions as taught by Pompei as a means of providing instructions to a user regarding how the user should use the apparatus (Pompei: Para. 0023).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Berger in view of Holden and Pompei, further in view of Bedford (20030080506).

	Regarding claim 18, the modified Berger (Figure 1) a game system, the game system including: a game-board module (Fig. 1, Part No. 1) including a plurality of peripheral edges.
 	The modified Berger does not teach at least one set of game cards each game card of the set including at least one game-card attribute, the at least one game-card attribute defining an action in accordance with the game rules such that the gameplay proceeds according to a series of steps taken by each player with respect to the games-card attributes in active play, the at least one game-card attribute at least enabling a mastery scheme allowing each player to assemble, from the set of trading cards, a custom subset of the game cards, the mastery scheme establishing a class-based structure within the custom subset at least including a hero-class and at least one other game-card class, a command-zone scheme by which players may position a game card from the hero-class in at least one command zone within a field of play, the game card from the hero-class, when so positioned, is capable of leveraging at least one game-card attribute of the at least one other game-card class within the field of play, and a resource scheme allowing a player to cost turn-by-turn gameplay actions.
 	Bedford (Figures 1-2) teaches at least one set of game cards (626) (Para. 0011-0013), each game card of the set including indicia/printed matter (Para. 0011-0013, 0016). 
 	It is noted that the structural limitation(s) of claim 18 is “at least one set of game cards.” The claim recitation of “the at least one game-card attribute defining an action in accordance with the game rules such that the gameplay proceeds according to a series of steps taken by each player with respect to the games-card attributes in active play, the at least one game-card attribute at least enabling a mastery scheme allowing each player to assemble, from the set of trading cards, a custom subset of the game cards, the mastery scheme establishing a class-based structure within the custom subset at least including a hero-class and at least one other game-card class, a command-zone scheme by which players may position a game card from the hero-class in at least one command zone within a field of play, the game card from the hero-class, when so positioned, is capable of leveraging at least one game-card attribute of the at least one other game-card class within the field of play, and a resource scheme allowing a player to cost turn-by-turn gameplay actions” is directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship and the functional relationship must be new and unobvious. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated (See: Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404)), and the functional relationship between printed matter and associated product (or process) must be new and unobvious. Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. An example in which a product merely serves as a support would occur for a deck of playing cards having images on each card. See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan, the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn," "identify and distinguish one deck of cards from another," and "enable the card to be traded and blind drawn." However, the court found that these functions do not pertain to the structure of the apparatus and where instead drawn to the method or process of playing a game. In the instant case, there is no new feature of physical structure and no new relation of printed matter to physical structure so that the printed matter does not patentably distinguish the claimed apparatus from the prior art and is not given patentable weight (See: Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955); MPEP 2111.05, Part B).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Berger with at least one set of game cards each game card of the set including at least one game-card attribute as taught by Bedford as a means of enabling or requiring a player to move a play piece and include indicia indicating the number of spaces the pieces are to be moved (Bedford: Para. 0013).

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. 

 	Regarding applicant’s argument that the claims filed 10/12/2021 overcome the prior art of record because the claims recite different regions (half spaces, full spaces, a positional piece location region, a command zone, a neutral zone, and other indicia) it is noted that the claim limitations directed to the indicia are directed to printed matter. It is noted that the prior art teaches game boards having edges that are abuttable, each game board having indicia/printed matter that is associated with a “positional game piece” as claimed. The indicia/printed matter is not given patentable weight because to be given patentable weight, the printed matter and associated product must be in a functional relationship and the functional relationship must be new and unobvious. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated (See: Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404)), and the functional relationship between printed matter and associated product (or process) must be new and unobvious. Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. An example in which a product merely serves as a support would occur for a deck of playing cards having images on each card. See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan, the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn," "identify and distinguish one deck of cards from another," and "enable the card to be traded and blind drawn." However, the court found that these functions do not pertain to the structure of the apparatus and where instead drawn to the method or process of playing a game. In the instant case, there is no new feature of physical structure and no new relation of printed matter (indicia) to physical structure (a game board module) so that the printed matter does not patentably distinguish the claimed apparatus from the prior art and is not given patentable weight (See: Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955); MPEP 2111.05, Part B).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711       
                                            
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711